Exhibit 10.1

 

EMPLOYEE AND DIRECTOR RESTRICTED SHARE PLAN

OF

INLAND REAL ESTATE INCOME TRUST, INC.

 

RESTRICTED SHARE AWARD AGREEMENT

THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”) is entered into on
_______________ (the “Grant Date”), by and between INLAND REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (the “Company”), and _______, a Director of
the Company (the “Director”), under and pursuant to the Employee and Director
Restricted Share Plan of Inland Real Estate Income Trust, Inc. (the
“Plan”).  Unless otherwise noted, capitalized terms used but not defined herein
shall have the meanings assigned to them in the Plan.  

The parties hereto agree as follows:

1.Restricted Shares.

 

(a)

Automatic Award.  In consideration of the services rendered by the Director as a
non-employee member of the Board, the Company hereby grants to the Director ____
shares (the “Automatic Award Restricted Shares”) of the common stock, $0.001 par
value per share, of the Company (the “Common Stock”), as contemplated by and in
accordance with Section 6.1 of the Plan, pursuant and subject to the terms and
conditions set forth in this Agreement and described in the Plan, which are
incorporated by reference into this Agreement as if reproduced herein, including
without limitation the terms and conditions of Sections 5.1 and 5.2 of the Plan.

 

(b)

Additional Award.  In consideration of the services rendered by the Director as
a non-employee member of the Board, the Company hereby grants to the Director
____ additional shares (the “Additional Award Restricted Shares,” and, together
with the Automatic Award Restricted Shares, the “Restricted Shares”) of the
Company’s Common Stock, as contemplated by Section 5.2(a) of the Plan, pursuant
and subject to the terms and conditions set forth in this Agreement and
described in the Plan, which are incorporated by reference into this Agreement
as if reproduced herein, including without limitation the terms and conditions
of Sections 5.1 and 5.2 of the Plan.

2.Acknowledgments by the Director.  The Director acknowledges that the
Restricted Shares have been granted in reliance upon the following
representations, warranties, and agreements of the Director, each of which is
true on the date hereof.

 

(a)

The Director acknowledges that once the Restricted Shares have been issued to
the Director, the Restricted Shares may not be subsequently transferred or sold
by the Director except in compliance with this Agreement and the registration
requirements of federal and state securities laws or exemptions therefrom.

 

(b)

The Director acknowledges that an investment in the Common Stock is subject to
significant risk, including the risks described, from time to time, in the

--------------------------------------------------------------------------------

 

Company’s annual reports on Form 10-K and quarterly reports on Form 10-Q.  The
Director represents and warrants that the Director has such knowledge and
expertise in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Common Stock and the ability to bear
the economic risk of the investment.

 

(c)

The Director acknowledges that the Director has received and has had an
opportunity to review a copy of the Plan, and the Director agrees to be bound by
all the terms and conditions thereof.  

 

(d)

The Director represents and warrants that the Director has had the opportunity
to ask questions of the Company concerning its business, the Plan and the
Restricted Shares and to obtain any information which the Director considers
necessary to verify the accuracy of or to amplify upon the Company’s disclosures
and that all questions which have been asked have been answered by the Company
to the Director’s satisfaction.

 

(e)

The Director represents and warrants that the Director understands and agrees
that the Plan is incorporated in this Agreement by reference and is made a part
of this Agreement as if fully set forth in this Agreement.

3.Restrictions.  Except as provided in this Agreement or the Plan, the Director
may not sell, transfer, hypothecate, pledge, or assign any Restricted Shares
which have not vested or any rights or interest therein, including without
limitation any rights under this Agreement.

4.Vesting and Forfeiture.  

 

(a)

Except as may otherwise be provided in paragraph (b) of this Section 4, the
Restricted Shares shall become vested in equal installments of 33-1/3% of the
total Restricted Shares on each of the first three anniversaries of the Grant
Date, subject to the Director’s continued service to the Company; provided that
100% of any then unvested Restricted Shares shall become fully vested (i) upon
the Company’s consummation of a Liquidity Event or (ii) upon the termination of
the Director’s service as a director of the Company by reason of his or her
death or disability (within the meaning of Section 409A of the Code).

 

(b)

Except as may otherwise be provided in the Plan, any Restricted Shares that have
not yet vested shall be forfeited and redeemed by the Company, without any
further action on the part of the Company or the Director, immediately when the
Director ceases to be a member of the Board for any reason other than death or
disability (within the meaning of Section 409A of the Code).  The Director, by
his or her acceptance of the Restricted Shares, hereby irrevocably grants to the
Company a power of attorney to transfer any shares so forfeited to the
Company.  Upon the occurrence of any forfeiture of Restricted Shares, the
Director shall immediately take all actions necessary to permit the Company to
redeem any forfeited Restricted Shares, including the execution of any documents
requested by the Company in connection with such forfeiture and

2

 

--------------------------------------------------------------------------------

 

transfer, and such provisions regarding transfers of forfeited shares of Common
Stock shall be specifically performable by the Company in a court of equity or
law.

5.Custody of Certificates.  To the extent the Restricted Shares are
certificated, the stock certificates evidencing the Restricted Shares shall be
held in the custody of the Company for the benefit of the Director until the
Restricted Shares have vested and all other restrictions, if any, have lapsed or
have otherwise been lifted.  To the extent the Restricted Shares are
certificated, the certificates representing the Restricted Shares shall have
endorsed thereon the following legend:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Employee and Director
Restricted Share Plan of Inland Real Estate Income Trust, Inc. (as amended from
time to time, the “Plan”), and an Award Agreement entered into between the
registered owner and the Company (as amended from time to time, the
“Agreement”). Copies of the Plan and the Agreement are on file at the principal
office of the Company.”

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Shares.

6.Shareholder Rights.  With respect to any Restricted Shares not previously
forfeited, the Director may exercise all of the rights of a stockholder of the
Company, including the right to vote and receive dividends on the Restricted
Shares.

7.Tax Withholding. To the extent applicable, the Director shall be subject to
the provisions of Section 13 of the Plan with respect to any withholding or
other tax obligations in connection with the grant or vesting of the Restricted
Shares or otherwise in connection with this Agreement.

8.Special Tax Election.  The Director is permitted to make a timely election
under Section 83(b) of the Code (a “Section 83(b) Election”) to include in gross
income for federal income tax purposes in the year of issuance the fair market
value of all or a portion of such Restricted Shares, in which case the Director
shall be solely responsible for any foreign, federal, state, provincial or local
taxes the Director incurs in connection with such election.  The Director
further acknowledges such election must be filed within thirty (30) days after
the date of issuance. THE DIRECTOR SHOULD CONSULT WITH THE DIRECTOR’S TAX
ADVISOR TO DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE RESTRICTED SHARES AND
THE ADVANTAGES AND DISADVANTAGES OF FILING THE SECTION 83(b) ELECTION.  THE
DIRECTOR ACKNOWLEDGES THAT IT IS THE DIRECTOR’S SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY SECTION 83(b) ELECTION, EVEN IF THE DIRECTOR
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
DIRECTOR’S BEHALF. The Director agrees that if he or she makes a Section 83(b)
Election with regard to the Restricted Shares, the Director will so notify the
Company in writing at the time the Director makes a timely election and provide
a copy thereof to the Company, so as to enable the Company to timely comply with
any applicable governmental reporting requirements and any required withholding

3

 

--------------------------------------------------------------------------------

obligations.  The Company shall have the right to take any action as may be
necessary or appropriate to satisfy any required federal, state or local tax
withholding obligations.

9.No Right to Continued Service.  Nothing in this Agreement shall be deemed or
construed to confer upon the Director any right with respect to continuance of
service to the Company for any period of time nor shall it interfere in any way
with any right of the Company to terminate the Director’s service.  

10.Effect of Certain Changes.  In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Common Stock, the number of Restricted Shares which are granted shall be
appropriately adjusted, as determined by the Company, to give proper effect to
these changes, in accordance with the Plan.  All adjustments made by the Company
in good faith shall be final, conclusive and binding on the Director.  

11.Valid Agreement.  If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provisions to persons or
circumstances other than those to which it is held invalid, shall not be
affected thereby.

12.Entire Agreement.  This Agreement, including without limitation all of the
terms and conditions incorporated herein by reference, (a) constitute the entire
agreement between the Company and the Director regarding the subject matter of
this Agreement and (b) supersede and replace all correspondence, understandings
and communications between the parties hereto with regard to the Restricted
Shares, which, if claimed or believed by any person to exist, shall be
disregarded and shall not be relied upon for any purpose.  No modification or
amendment of any of the terms of this Agreement shall be valid if not made in
writing and no such writing shall be binding on the Company if not signed by the
Company.

13.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland, without giving
effect to its conflicts of law principles.

14.Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Grant Date (including without limitation any term or
condition of a restricted share award as described in the Plan, assuming no
action providing for a different term or condition of a particular award has
been taken by the Board pursuant to the Plan) and the provisions of this
Agreement, the provisions of the Plan shall control but only to the extent
necessary to resolve the conflict.  To the extent this Agreement is silent with
respect to a term or condition of a restricted share award as described in the
Plan, the provisions of the Plan shall control, and such terms and conditions
are deemed to be incorporated by reference into this Agreement as if they were
reproduced herein.  

15.Section 409A. The parties understand, intend and agree that this Agreement
shall be interpreted so that the Restricted Shares and the grant thereof
contemplated by this Agreement will be exempt from, and not subject to, Section
409A of the Code.

4

 

--------------------------------------------------------------------------------

16.Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Director and the successors of
the Company.

17.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same agreement.  One or more counterparts of this Agreement may be delivered by
facsimile or scanned electronic transmission, with the intention that they shall
have the same effect as an original counterpart hereof.  

18.Waiver of Jury Trial; Forum; Class Action Waiver.  Each party to this
Agreement, for itself and its affiliates, hereby irrevocably and unconditionally
waives to the fullest extent permitted by applicable law all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to the actions of the parties hereto or
their respective affiliates pursuant to THE PLAN OR this Agreement or in the
negotiation, administration, performance or enforcement of THE PLAN OR this
Agreement.  Each party to this agreement irrevocably and unconditionally submits
to and accepts the exclusive jurisdiction of the courts of the State of Illinois
located in the county of dupage, for any action, suit, or proceeding arising out
of or based upon the plan or this agreement or any matter relating to the plan
or this agreement, and waives any objection that it may have to the laying of
venue in any such court or that such court is an inconvenient forum or does not
have personal jurisdiction over it.  all claims and disputes arising out of, or
relating in any way to, this Plan or any Award must be pursued on an individual
basis only, and THE DIRECTOR waives his or her right to commence, or be a party
to, any class or collective claims or to bring jointly any claim against THE
BOARD or the Company or ITS Affiliates OR any of their respective directors,
officers, owners, or employees.

[Signature page follows]

 

5

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized corporate officer, and the Director has duly executed this
Agreement, all effective as of the date and year first above written.

INLAND REAL ESTATE INCOME TRUST, INC.

 

By:


Name:


Its:


 

ACKNOWLEDGED AND AGREED:

DIRECTOR

 

By:  

Name:

 

 

 

Form of Restricted Share Award Agreement

 